Per Curiam.
This is an action by a Pennsylvania corporation to recover from a citizen of Wisconsin the contract price of tuition in its correspondence school. The tidal court decided that there could he no recovery because of plaintiff’s failure to comply with the requirements of sec. 17706, Stats. (1898). This judgment was affirmed by this court upon ap,peal (International T. Co. v. Peterson, 133 Wis. 302, 113 N. W. 730), it being held that instruction by correspondence did not constitute interstate commerce. The case having been taken to the supreme court of the United States by writ of error, that court has held (International T. Co. v. Peterson, 218 U. S. 664) that teaching by the correspondence method, where the teacher resides in one state and the scholar in another, constitutes interstate commerce, and hence cannot be affected by the provisions of sec. 17706. In accordance with that holding the judgment of this court was reversed, and the cause remanded for such further proceedings as are required by the opinion.
The mandate of the United States supreme court having now been received by the clerk of this court, upon motion of the attorneys for the appellant:
It is ordered and adjudged that the said mandate be filed and entered in this court, and that pursuant to the command thereof the judgment entered in this court in said action on the 5th day of November, 1907, affirming the judgment of the circuit court for Manitowoc county herein be and the same is in all things vacated and set aside; and
It is further ordered and adjudged that the judgment of the said circuit court for Manitowoc county appealed from be and the same is hereby reversed with costs; and that this action be remanded to said trial court with directions to enter judgment in favor of the plaintiff for the relief demanded in the complaint, with costs.